Citation Nr: 0208156	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Hartford, 
Connecticut.  

The case was remanded by the Board in December 1996 for 
additional medical evidence, all unobtained service medical 
records, and a VA dermatology rating examination, to include 
the examiner's opinion as to whether it was at least as 
likely as not that the veteran's skin disorder was related to 
any skin condition during active service.  In September 1999, 
the case was remanded again by the Board for additional 
medical records, a medical opinion on the issues and, if 
necessary, another VA dermatology examination.  The purpose 
of the remands has been met.  


FINDING OF FACT

A chronic skin disorder is shown to have had its inception 
during active service.  


CONCLUSION OF LAW

A chronic skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001)



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Available service medical records are essentially negative 
relative to a skin condition except that while undergoing 
treatment for an unrelated condition in late 1991, the 
veteran reported problems with dry skin that were responsive 
to the use of Eucerin cream.  No skin abnormality was 
revealed by physical examination.  The separation examination 
in March 1992 reflected no complaints of any skin 
abnormality.  The clinical findings showed normal skin.  

On a VA examination in July 1992, the veteran complained of 
an intermittent rash on her buttocks and thighs.  The 
physical examination showed multiple small nevi over the 
chest and upper arms.  There were 0.5 to 1.0 centimeter 
superficial scars and a 1-2 millimeter abrasion which she 
stated was just breaking out on the buttocks and posterior 
thighs.  These reportedly occurred about every two weeks and 
left pigmented scars.  She reportedly had been seen in the 
service for this problem.  Chronic dermatitis of the buttocks 
was diagnosed.  

VA outpatient treatment records show, in August 1992, that 
the veteran had complaints of a chronic rash of the buttocks 
and thighs since January 1992.  She stated that it started as 
a sore then scarred and pigmented.  A history of bumpy, 
irritated but non-pruritic skin rash which had occurred 
intermittently since January 1992 was recorded.  No topical 
treatment was given except Eucerin cream with moderate 
success.  She worked as an accountant, sitting much of the 
day on a non-porous seat.  The physical examination showed 
0.5 to 1.0 centimeter hyperpigmented macules on the buttocks 
and posterior thighs.  There was no evidence of acne on the 
chest, back or face.  The rest of the examination was 
unremarkable.  Folliculitis secondary to long hours sitting 
in a non-porous chair was assessed.  Seating was recommended 
that allowed some air exposure and absorption of sweat.  She 
was reassured that there was no scarring and that the 
hyperpigmented areas would resolve in about 6 months.  In 
September 1992, a healing, excoriated rash on the buttocks 
was shown.  There was no sign of infection.  A rash was 
assessed with the notation that hydrocortisone cream might 
help.  

In January 1994, a private physician reported that the 
veteran had had a rash in the military and it had been 
present for 18 months.  It was reported that it "comes and 
goes."  It did not itch.  Folliculitis was to be ruled out.  

A VA physical examination during a period of hospitalization 
in May 1994 showed multiple small nevi over the chest and 
upper arms, buttocks and posterior thighs.  There were 0.52 
to 1.0 centimeter pigmented superficial scars.  

The veteran appeared for a personal hearing on her appeal 
before a hearing officer at the RO in November 1994.  She 
testified that, when her skin disease was originally 
diagnosed during active service, she was told it was from 
sitting on vinyl chairs and wearing panty hose so that her 
body was not sweating properly.  After service, she was told 
that it was folliculitis but it still came and went as it had 
been doing since it started.  The skin problems that 
developed during active service reportedly had never gone 
away.  She testified that her skin problem became worse about 
once a month.  

On a VA examination in April 1997, the veteran complained of 
itchy spots on her buttocks with the problem tending to recur 
without being severe in recent months.  The physical 
examination showed a few scars and follicular erythematous 
papules over the buttocks with no sign of infection.  There 
were multiple slightly atypical nevi over the trunk and upper 
extremities.  None was suspicious for melanoma.  Mild 
folliculitis was the impression.  

On a VA examination in July 2000, history was recorded of a 
rash of the buttocks that started with small blisters, was 
nonpruritic and then became scabs in 1992.  The veteran 
recalled having been told that the rash was due to wearing 
panty hose and sitting on plastic seats.  She indicated that 
no particular treatment was given because she was being 
discharged.  She was treated after service and told that she 
had folliculitis.  She stated that her rash would clear and 
then return, intermittently.  The last recurrence was in 
October 1999 and lasted approximately two weeks.  She used 
alcohol to treat it.  The diagnoses were normal skin and 
history of recurrent folliculitis secondary to nonporous 
clothing or seating.  

On a VA examination in April 2001, history was recorded that 
the veteran had developed painful blisters on her buttocks at 
the end of 1991, which would last for 6 weeks to two months 
and then go away.  She had been told that she had a rash that 
was secondary to occlusion of her buttocks by panty hose and 
sitting on a plastic chair.  She reportedly had been given 
"pHisoHex" wash but the rash did not go away.  She 
reportedly saw a civilian dermatologist in 1992 and 
folliculitis was diagnosed.  She stated that the skin process 
occurred 4-5 times a year.  It was not itchy but it was sore 
and burned.  It only occurred on her buttocks.  The physical 
examination showed four 0.5 to 1.0 centimeter oval pink 
macules, two of which had a collarette of scale clustered 
together within a 4-centimeter patch.  There were no 
hyperpigmented or hypopigmented scars.  The diagnosis was 
likely superficial erosions that were healing.  They could 
have occurred from folliculitis or prurigo.  The diagnosis of 
active folliculitis was termed consistent with the 
examination.  It reportedly was "definitely possible" that 
this was the same folliculitis for which she was treated 
initially in 1991 in the service, as it could be a chronic 
disease.  She was advised to see a dermatologist when the 
disease was active, for active management.  

A report from Lauren A. Daman, M.D., dated in September 2001 
showed the history of a skin rash developing in 1991 which 
"comes and goes."  It had been called folliculitis and the 
veteran had been told that it was secondary to sitting on 
plastic chairs and wearing panty hose.  There were 2-3 nevi 
of the upper back.  There was folliculitis on the buttocks 
with erythema and pustules.  In October 2001, it was noted 
that the folliculitis had cleared and was less painful with 
medication.  

Legal Criteria

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
June 1994 decision that the evidence did not show that the 
criteria had been met for service connection for a skin 
disorder.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
supplemental statements of the case (SSOC's), informed the 
veteran of the relevant criteria.  The Board concludes the 
discussions in the rating decision, SOC and SSOC's sent to 
the veteran informed her of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any additional obtainable evidence not of record 
that might aid her claim or that might be pertinent to the 
bases of the denial of her claim.  The RO also requested and 
obtained VA medical records, additional medical records from 
all other sources, and all available service medical records 
from the National Personnel Records Center.  In this regard, 
in September 1996 and December 1999, the Board remanded the 
claim for additional evidentiary development, to obtain all 
pertinent medical records, and to afford her VA examinations 
and medical opinions specific to her claim for service 
connection.  All the obtainable data and other evidence that 
was requested has been received and considered.  Moreover, 
the veteran has taken the opportunity to give exhaustive 
testimony on her claim during a hearing at the RO in November 
1994.  This testimony is contained in the hearing transcript, 
which have been thoroughly reviewed and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  

While the skin was physically normal during active service on 
general physical examinations, it does not appear to have 
been specifically examined and the veteran did complain of 
dry skin, again generally, on at least one occasion during 
active duty.  About two months following active service, she 
is shown to have had significant and substantial skin 
manifestations of folliculitis.  The recurring nature of this 
disorder, medically identified as a chronic disease, has been 
demonstrated, so that at times in between active occurrences 
the skin appears normal and asymptomatic.  This would be 
consistent with benign findings during active service.  This 
would also be consistent with the veteran's assertions that 
she first experienced this disorder, on a "comes and goes" 
basis, coincident with active service.  The examiner's have 
reported the history of a service onset for her skin disorder 
and have also commented that the skin manifestations are 
compatible with a service onset of chronic, recurring skin 
disease.  Under the circumstances, it appears that there is 
reasonable doubt in this case and with resolution of such 
doubt in the appellant's favor, it is concluded that the 
veteran did incur her chronic skin disorder during active 
service.  



ORDER

Service connection for a skin disorder is allowed.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

